Exhibit 10.7

 

August 26, 2003

 

Ms. Nina Sewell

824 Briarcliff Road

Atlanta, Georgia 30306

 

Dear Nina:

 

We are pleased to offer you a position with Corautus Genetics Inc. (the
“Company”) as Senior Vice President, Clinical/Regulatory, reporting to the
Company’s Chief Executive Officer, Mr. Richard Otto (please note that your
election to this officer position is subject to approval by the Board of
Directors of the Company (the “Board”)). If you accept our offer, your first day
of employment will be September 1, 2003 (the “Effective Date”).

 

Salary.    Upon joining us, you will receive an annual salary of $200,000 (pro
rated for partial years), which will be paid semi-monthly in accordance with the
Company’s normal payroll procedures. After the Initial Term (see Term below),
your salary will be subject to periodic review in accordance with the Company’s
normal compensation review procedures.

 

Bonus.    You will receive a $25,000 cash bonus upon the commencement of
treatment of the first patient in a Phase IIb clinical trial of the Company, the
protocol for which has been approved by the U. S. Food & Drug Administration
(“FDA”).

 

Benefits.    You will be entitled to participate in the Company’s retirement or
group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program now existing or established hereafter to
the extent that you are eligible under the general provisions thereof and on the
same basis as similarly situated employees. Benefits currently include a basic
healthcare plan for each employee, short-term and long-term disability, term
life insurance equal to two times your annual salary and a matching contribution
to our 401K Plan equal to 50% of your contribution up to 3% of compensation.
Notwithstanding the foregoing, you should note that the Company retains the
right to modify its benefits programs from time to time, as it deems necessary.

 

Term.    The Company is excited about your joining and looks forward to a
beneficial and fruitful relationship. Nevertheless, you should be aware that
your employment with the Company is for no specified period and constitutes
at-will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause and with or
without notice. We request that, in the event of resignation, you give the
Company at least two weeks’ notice.

 

Stock Options.    Upon joining us, you will receive a grant of nonqualified
options to purchase 50,000 shares of Corautus common stock under the Corautus
Genetics Inc. 2002 Stock



--------------------------------------------------------------------------------

Plan or any successor stock option plan (the “Option Plan”), subject to approval
by the Board as required under the Option Plan. Each share will have an exercise
price equal to the closing price of a share of Company common stock on the
effective date of the grant, which will be the later of the date of Board action
or the Effective Date. The options will become exercisable and vested as
follows, subject to your continued employment on each vesting date: (i) 10,000
option shares will vest and become exercisable on the commencement of treatment
of the two hundred second (202nd) patient in a Phase IIb clinical trial of the
Company, the protocol for which has been approved by the FDA; (ii) an additional
10,000 option shares will vest and become exercisable on the commencement of
treatment of the four hundred fourth (404th) patient in a Phase IIb clinical
trial of the Company, the protocol for which has been approved by the FDA, and
(iii) an additional 30,000 option shares will become fully vested and
exercisable upon completion of the end of Phase IIb meeting with the FDA. The
options will expire 10 years from the effective date of the grant, or 90 days
after you terminate service with the Company, if earlier, provided however that
if your termination is for Cause, your options will expire on your termination
date.

 

Without Cause Termination.    If the Company terminates your employment during
the Initial Term, without Cause, the Company will continue to pay your salary
for a period which is the greater of (i) the remainder of the Initial Term or
(ii) three months from the effective date of your termination. If the Company
terminates your employment after the Initial Term, without Cause, the Company
will continue to pay your salary for a period of three months from the effective
date of your termination. As a condition to the payment of any such severance
pay, you must sign a general release of any and all claims that you, your heirs
and assigns and/or estate may have against the Company and its related parties,
in such form as the Company may require. Note that for purposes of this
Agreement, the termination of your employment because of your death or
disability will not be deemed to be termination by the Company without Cause.

 

Change in Control.    Upon a change in control of the Company (as defined in
Section 2(d) of the Option Plan; “Change in Control”) during your employment,
all remaining unvested options from the stock option grant provided hereinabove
will become fully and immediately vested and exercisable.

 

Definition of Cause.    For purposes of this Agreement, “Cause” shall mean:

 

(i)    your the willful and continuous failure to substantially perform your
duties (other than as a result of a written determination of injury or illness);

 

(ii)    any violation by you of any Federal or state law or regulation
applicable to the business of the Company, the violation of which can reasonably
be expected to expose the Company to criminal investigation or prosecution,
material regulatory investigation, material financial loss and/or significant
injury to its business reputation, or your breach of any written agreement
between you and the Company or of any other written agreement the Company may
designate, or your conviction of a felony (including, without limitation, any
nolo contendere plea), or any adjudication of your perpetration of a common law
fraud;

 

2



--------------------------------------------------------------------------------

(iii)    your engagement in any activity that is in conflict of interest or
competitive with the Company or its affiliates (other than any isolated,
insubstantial and inadvertent action not taken in bad faith and which is
promptly remedied by you upon notice by the Company);

 

(iv)    your engaging in any act of fraud or dishonesty against the Company or
any of its affiliates or any material breach of federal or state securities or
commodities laws or regulations;

 

(v)    your engaging in an act of assault or other acts of violence in the
workplace; or

 

(vi)    your harassment of any individual in the workplace based on age, gender
or other protected status or class or violation of any policy of the Company
regarding harassment.

 

Other Compensation.    Except for the payments and benefits, if any, explicitly
provided under this agreement, you will receive no other benefits, compensation
or other remuneration of any type after termination of employment, except as
required by law or by the applicable terms and provisions of any employee
benefit plan applicable to you. The effect of the termination of your employment
on your subsequent entitlement to benefits under any bonus arrangement, stock
option agreement or employee benefit plan shall be determined in accordance with
the governing documents with respect to such arrangements, agreements or plans,
respectively.

 

Withholding.    All payments to you are subject to all withholding deductions
mandated by applicable law (including, without limitation, withholding for
income and social security taxes) and deductions (if any) approved by you
(including, without limitation, any deductions for the employee contribution for
benefit programs as the Company, in its discretion, may from time to time
establish), and may be further reduced by any amount owed by you to the Company
at the time the payment is made in satisfaction of such obligation, to the
extent permitted under applicable law.

 

Expenses.    The Company will reimburse you for all reasonable expenses you
incur in connection with your employment duties in accordance with the Company’s
normal expense reimbursement policies. Such reimbursement will only be made if
you provide an account of the expenses in such detail as the Company may
request.

 

Pre-Employment Clearance.    The Company reserves the right to conduct
background investigations and/or reference checks on all of its potential
employees. Your job offer, therefore, is contingent upon a clearance of such a
background investigation and/or reference check and you will be notified in
writing when this work has been completed. For purposes of federal immigration
law, you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.

 

3



--------------------------------------------------------------------------------

Full-Time Employee.    As an employee, you agree to devote your full business
time, attention, skill and effort exclusively to the performance of the duties
that the Company may assign you from time to time. You agree not to engage in
any business activities or to render any services of a business, commercial, or
professional nature, whether or not for compensation, for the benefit of anyone
other than the Company, unless the Company has given its consent in writing in
advance. You may not be an officer or director of another entity unless the
Company has given its prior written consent. You agree not to work for any
competitive enterprise during your employment with the Company, including after
hours, on weekends, or during vacation time, even if only organizational
assistance or limited consultation is involved.

 

Company Policies and Procedures.    As a Company employee, you will be expected
to abide by Company rules and standards. We expect you to conduct yourself at
all times in a business-like and professional manner as appropriate for your
position and to represent the Company in all respects in compliance with good
business and ethical practices. In addition, you will be subject to and must
abide by the policies and procedures of the Company applicable to personnel of
the Company, as may be adopted from time to time. You will be specifically
required to sign an acknowledgment that you have read and that you understand
the Company’s rules of conduct which are included in the Corautus Genetics Inc.
Policies and Procedures Manual. As a condition of your employment, you will also
be required to sign and comply with an Employment, Confidential Information and
Inventions Assignment Agreement which requires, among other provisions, the
assignment of patent rights to any invention(s) made during your employment at
the Company, and non-disclosure of proprietary information. You will also be
required to sign the Arbitration Agreement as a condition of employment.

 

Vacation and Holidays.    The Company’s holiday schedule is enclosed. In
addition, employees are entitled to five personal days per year and to vacation
time based upon the number of years of employment with the Company. As an
officer of the Company, you can earn up to four weeks of annual vacation upon
joining the Company. You will earn vacation benefits on a pro rata basis. Once
you accrue your maximum allotted vacation, you will cease accruing additional
vacation until you use enough vacation to fall below the maximum. At such time
you will resume earning vacation from that date forward.

 

No Conflicts.    By accepting this offer, you represent and warrant to the
Company that your acceptance of this employment arrangement will not cause you
to violate the terms and conditions of any obligation or agreement to which you
are a party and will not expose the Company to any liability in connection with
any such obligation or agreement.

 

Acceptance.    To indicate your acceptance of the Company’s offer, please sign
and date this letter in the space provided below. A duplicate original is
enclosed for your records. Upon execution of this letter, the Consulting
Agreement between Vascular Genetics Inc. and CardioConsult, Inc., will be
terminated. This letter, along with the Arbitration Agreement, the Employment,
Confidential Information and Inventions Assignment Agreement and the Company’s
Policies and Procedures Manual, sets forth the terms of your employment
including, but not limited to, its at-will employment provision, supersedes any
prior representations or agreements, whether written or oral, and may not be
modified or amended except by a written agreement signed by the Company’s CEO
and you. The unenforceability of any provision hereof

 

4



--------------------------------------------------------------------------------

shall not render unenforceable or impair the remainder of this agreement which
shall be deemed amended to delete or modify, as necessary, the invalid or
unenforceable provisions Your compensation and benefits hereunder are
nontransferable and nonassignable. This offer of employment will terminate if it
is not accepted, signed and returned by August 31, 2003.

 

We look forward to your favorable reply and to working with you at Corautus
Genetics.

 

Sincerely,

 

/s/ Richard E. Otto

Richard E. Otto, President and CEO

 

Agreed to and accepted:

 

/s/ Nina Sewell

Nina Sewell

 

Date: 9/1/03

 

Enclosures:

 

Duplicate Original Letter

Acknowledgement Re Policies and Procedures Manual

Employment, Confidential Information, Invention Assignment Agreement

Arbitration Agreement

 

5